Cobb, J.
The evidence was amply sufficient to warrant the jury in finding that the alleged larceny was committed by the accused, and that the ownership of the stolen property was as laid in the accusation. There is no merit whatever in the present writ of error.

Judgment affirmed.


All the Justices concurring.

Indictment for larceny from railroad-ear. Before Judge Calhoun. Criminal court of Atlanta. June 17, 1899.
Frank R. Walker, for plaintiff in error.
J. F. O’Neill, solicitor, and H. C. Erwin, contra.